Order denying motion to punish plaintiff for contempt affirmed, without costs, and without prejudice to a renewal thereof on the new situation resulting from the reversal of the judgment in Magliano v. Magliano (post, p. 818), decided herewith. This will enable defendant to have the benefit of a renewal of her motion if she has not, through the medium of an order of the Domestic Relations Court or otherwise, received moneys corresponding to the requirements of the order granting alimony, unless there should exist some other barrier to her having the benefit of such order by reason of some fact which has transpired since the entry of the judgment in Magliano v. Magliano (post, p. 818), supra. Lazansky, P. J., Young, Seeger, Carswell and Scudder, JJ., concur.